 


110 HR 1219 IH: Medicare Equity and Fairness in Fee-for-Service Reimbursement Act of 2007
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1219 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Wu introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide geographic equity in fee-for-service reimbursement for providers under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Equity and Fairness in Fee-for-Service Reimbursement Act of 2007. 
2.Improving fairness of payments to providers under the medicare fee-for-service programTitle XVIII of the Social Security Act is amended by adding at the end the following new section: 
 
1898.Improving fairness of payments under the original medicare fee-for-service program 
(a)Establishment of systemNotwithstanding any other provision of law, the Secretary shall establish a system for making adjustments to the amount of payment made to providers of services and health care professionals for services provided under the original medicare fee-for-service program under parts A and B. 
(b)System requirements 
(1)AdjustmentsUnder the system described in subsection (a), the Secretary (beginning in fiscal year 2008 or calendar year 2008, as the Secretary determines appropriate for the type of services involved) shall make the following adjustments: 
(A)States above national averageSubject to subparagraph (C), if a State average per beneficiary amount, but for the application of this section, for a year is greater than 100 percent of the national average per beneficiary amount for such year, then the Secretary shall reduce the amount of applicable payments in such a manner as will result (as estimated by the Secretary) in the State average per beneficiary amount for the subsequent year being at 100 percent of the national average per beneficiary amount for such subsequent year. 
(B)States below national averageSubject to subparagraph (C), if such a State average per beneficiary amount for a year is less than 100 percent of the national average per beneficiary amount for such year, then the Secretary shall increase the amount of applicable payments in such a manner as will result (as estimated by the Secretary) in the State average per beneficiary amount for the subsequent year being at 100 percent of the national average per beneficiary amount for such subsequent year. 
(C)3-year phase inIn applying this paragraph for— 
(i)fiscal year 2008 or calendar year 2008, the amount of any increase or decrease under subparagraph (A) or (B) shall be 25 percent of the amount of the increase or decrease otherwise provided; 
(ii)fiscal year 2009 or calendar year 2009, the amount of any increase or decrease under subparagraph (A) or (B) shall be 50 percent of the amount of the increase or decrease otherwise provided; and 
(iii)fiscal year 2010 or calendar year 2010, the amount of any increase or decrease under subparagraph (A) or (B) shall be 75 percent of the amount of the increase or decrease otherwise provided. 
(2)Determination of averages 
(A)State average per beneficiary amountEach year (beginning in 2007), the Secretary shall determine a State average per beneficiary amount for each State which shall be equal to the Secretary’s estimate of the average amount of expenditures under the original medicare fee-for-service program under parts A and B for the year for a beneficiary enrolled under such parts that resides in the State. 
(B)National average per beneficiary amountEach year (beginning in 2007), the Secretary shall determine the national average per beneficiary amount which shall be equal to the average of the State average per beneficiary amounts determined under subparagraph (B) for the year. 
(3)Applicable payments definedIn this section, the term applicable payments means payments made to providers of services and health care professionals for services provided under the original medicare fee-for-service program under parts A and B to beneficiaries enrolled under such parts that reside in the State. 
(c)Beneficiaries held harmlessThe provisions of this section shall not effect— 
(1)the entitlement to items and services of a beneficiary under this title, including the scope of such items and services; or 
(2)any liability of the beneficiary with respect to such items and services. 
(d)RegulationsThe Secretary, in consultation with the Medicare Payment Advisory Commission, shall promulgate regulations to carry out this section.. 
 
